— Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 16, 1991, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
We find substantial evidence to support the decision of the Unemployment Insurance Appeal Board that claimant was terminated from his employment as a result of misconduct, thereby disqualifying him from receiving unemployment insurance benefits. Claimant, a banquet consultant for Antun’s Old Country Manor (hereinafter Antun), a catering facility, was responsible for getting customers to use Antun for their catering needs as well as selling additional services, such as photographers, invitations and music. The evidence reveals that while claimant was still employed by Antun, he distributed business cards and flyers advertising these same services and using his name. Neither the name nor the telephone number of Antun appeared on these advertisements. The record also indicates that although claimant may not have distributed these flyers to past or current customers of Antun, he did try to attract customers from the same geographic area using lower prices. When a potential customer called the number on the card and ultimately spoke with claimant, he never represented himself as an employee of Antun. Finally, claimant recommended another catering facility to a musician that Antun used when providing catering services. Under the circumstances, we find that claimant’s actions were detrimental to his employer’s interest and disqualification for benefits appropriate (see, Matter of Bernet [Hartnett], 165 AD2d 957, 958; Matter of Stickane [Ithaca Coll. — Roberts], 122 AD2d 476, 477).
Weiss, P. J., Mikoll, Yesawich Jr., Mercure and Crew III, JJ., concur. Ordered that the decision is affirmed, without costs.